Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

EVELINA HARRIS * CIVIL ACTION NO.::
And WINTHROP CARRIE * 2:18-CV-03317
*
* JUDGE: MARTIN L.C. FELDMAN
VERSUS * MAGISTRATE: KAREN WELLS
ROBY
*
CELADON TRUCKING SERVICES, INC., *
TRANSPORTATION INSURANCE CO. *
AND MARVIN REGISTER *
x
Oo iT TY STIP TION PROTECTIVE ORDE

The discovery sought by the parties in the above-styled case (hereinafter referred to as the
“Litigation”’) is likely to involve production of documents and things containing business, competitive,

ptoprietary, trade secret or other information of a sensitive or of another person

   
   

reinafter referred to as

which information the party is under a duty_to m i
“Confidential Information”), _ e
Accordingly, the parties ha ay t into this Confidentiality Stipulation and Protective

ntaining Confidential Information.

  
   
 

Order (“the Order”) to govern ti§production of documents and testimony that contains Confidential
Information, and for good cause shown, the Court hereby ORDERS as follows:

esionation of Confidential Information

 

1. Designation of Material. Documents and other things claimed to be or to contain
Confidential Information shall, prior to production, be marked by the producing party as
“Confidential.” Placement of the “Confidential” designation on each protected page or on the initial
page of a protected document when it is produced shall constitute notice and shall designate the

document as Confidential material. Copies, extracts, summaries, notes, and other derivatives of

00693376-1 1
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 2 of 7

Confidential material also shall be deemed Confidential material and shall be subject to the provisions
of this Order.

2. Subsequent Designation. Documents and/or materials produced in the Litigation that are
not identified as Confidential Information when they were initially produced may within a reasonable
time thereafter be designated as Confidential by the producing party, or by the party or parties
receiving the production by providing written notice to counsel for all other parties and to any person
who may be involved. Each party or person who receives such written notice shall endeavor to
retrieve any Confidential Information that may have been disseminated, shall affix a “Confidential”
designation to it, and shall thereafter distribute it only as allowed by this Order. No distribution prior
to the receipt of such written notice shall be deemed a violation of this Order.

3. Designation of Depositions. Depositions or portions thereof upon oral or written
questions may be classified as Confidential Information either by an examining party's attorney or by
an attorney defending or attending the deposition. A party claiming that a deposition or any portion
thereof is Confidential Information shall give notice of such claim to the other affected parties and
persons either prior to or during the deposition, or within fourteen (14) days after receipt of the
deposition transcript, and the testimony taken and the transcript of such deposition or portion thereof
shall be designated as Confidential. |

4, Modification of Designation. The designation of Confidential Information by the
producing party shall not be determinative and may be modified or eliminated at any time in one of
two ways, as explained below.

(a) The producing party may agree in writing to downgrade or eliminate the Confidential

designation concerning any material it produced.

(b) ‘If the parties cannot agree as to the designation of any particular information or

material after good faith discussion, the receiving party may move the Court to

00693376-1 2
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 3 of 7

5.

downgrade or eliminate the “Confidential” designation. The burden of proving that
the information has been properly designated as protected shall be on the party who
made the original designation,

Access to Confidential Information

General Access. Except as otherwise expressly provided herein or ordered by the Coutt,

Confidential Information may be revealed only as follows:

(a)

(b)

)

(d)

To outside counsel for a party hereto (and secretaries, paralegals, and other staff
employed in the offices of such outside counsel who are working on the Litigation),
provided that outside counsel who are not of record must first sign and deliver to
counsel of record for each other party or parties a letter in the form of Exhibit “A”
hereto.

To the parties after they have been given a copy of this Confidentiality Stipulation by
their outside counsel and signed a letter in the form of Exhibit “A” hereto.

To deponents, testifying witnesses and court reporters transcribing a deposition,
hearing, or other proceeding in this matter who sign Exhibit “A” attached hereto
(excluding court-appointed court reporters).

To independent experts and independent consultants (meaning a person who is not
an employee, officer, director, or owner in any capacity of a party and who is retained
by a party or a parties outside counsel in good faith for the purpose of assisting in this

Litigation) who sign Exhibit “A” attached hereto.

Nothing herein shall prevent the producing party from showing the documents or information to an

employee of the producing party. Furthermore, nothing herein shall prevent the receiving party from

showing the documents or information to a witness during his or her examination in a deposition or

at trial.

00693376-1
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 4 of 7

6. No Copies/ Notes. Except for internal use by outside counsel for the patties hereto, for
Court and deposition copies, and for such use as is expressly permitted under the terms hereof, no
petson granted access to Confidential Information shall make copies, reproductions, transcripts, or
facsimiles of the same or any portion thereof or shall take notes or otherwise summarize the contents
of such Confidential Information.

7. Disputes over Access. If a dispute arises as to whether a particular person should be
gtanted access to Confidential Information, the party seeking disclosure may move the Court to permit
the disclosure and must obtain an order of the Court before disclosing the information. The burden
of proving that the information should not be disclosed shall be on the party who made the original
designation.

Use of Confidential Information

8. Use in this Litigation Only. Confidential Information may be used only for purposes of
this Litigation. Each person to whom the disclosure of any Confidential Information is made shall
not, directly or indirectly, use, disclose, or disseminate, or attempt to use, disclose, or disseminate, any
of the same except as expressly provided herein.

9. Use at Depositions. If Confidential Information is to be discussed or disclosed during a
deposition, the producing party shall have the right to exclude from attendance at the deposition,
during the time the Confidential Information is to be discussed, any person not entitled under this
Order to receive the Confidential Information.

10. Use at Court Hearings and Trial. Subject to the applicable Rules of Evidence,
Confidential Information may be offered into evidence at trial or at any hearing or oral argument,
provided that the proponent of the evidence containing Confidential Information gives reasonable
advance notice to the Court and counsel for the producing or designating party. Any party may move

the Court for an order that the evidence be received in camera or under other conditions to prevent

00693376-1 4
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 5 of 7

unnecessary disclosure. If presented at trial, the status of evidence as Confidential Information shall
not be disclosed to the finder of fact.

11. Filing Under Seal. Each document filed with the Court that contains any Confidential
Information shall be filed in a sealed envelope or other appropriate sealed container on which shall be
set forth the title and number of this action, a general description or title of the contents of the
envelope, and a statement that the contents are Confidential and subject to a Protective Order and
that the envelope is not to be opened nor the contents thereof revealed except to counsel of record
in the Litigation or court personnel, or pursuant to order of the Court. Copies of such documents
served on counsel for other parties shall be marked as Confidential.

12. Reasonable Precautions, Counsel for each party shall take all reasonable precautions to
prevent unauthorized or inadvertent disclosure of any Confidential Information.

13. Return After Litigation. Within thirty (30) days of the final termination of this Litigation
by judgment, appeal, settlement, or otherwise, or sooner if so ordered by the Court, counsel for each
party shall return to counsel for the party who furnished the same all items constituting, containing,
or reflecting the other party’s Confidential Information.

Other Provisions

14, Not an Admission. Nothing in this Order shall constitute an admission by the party that
information designated as Confidential is actually Confidential Information. Furthermore, nothing
contained herein shall preclude the parties or a person from raising any available objection, or seeking
any available protection with respect to any Confidential Information, including but not limited to the
grounds of admissibility of evidence, materiality, trial preparation materials and privilege.

15. Miscellaneous. This Order shall apply to the production of all materials whether or not
such materials are informally produced or produced in response to a formal discovery request or a

Court order in this Litigation. This Order may be used to protect the confidentiality of the residential

00693376-1 5
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 6 of 7

of either of the parties or thei

addresses and social security numbers of VOY current or former employees

The parties having stip d agreed hereto, it is SO ORDERED, this day of

g2019.

  

 

HONORABLE KAREN WELLS ROB

“Tee LS
[I 4
ah Ayavi

Jason aer (Bar No. 31609) s Ready, T.A. (Bar No. 24616)

 

 

Casey C. Dereus (Bar No. 37096) Megan S. Peterson (Bar No. 34026)
Joshua AA. Stein (Bar No. 37885) David M. Schroeter (Bar No. 36009)
PANDIt LAW FIRM, LLC SIMON, PERAGINE, SMITH & REDFEARN,
701 Poydras Street, Suite 3950 L.L.P.

New Orleans, Louisiana 70139 1100 Poydras Street, 30th Floor
Telephone: 504-313-3800 New Orleans, Louisiana 70163
Facsimile: 504-313-3820 Telephone: (504) 569-2030
Attorney for Plaintiff, Winthrop Carrie Facsimile: (504) 569-2999

Attomeys for Defendants, Harvey Hatris
and Celadon Trucking Services, Inc.

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been served upon all known counsel of record

by facsimile, by e-mail, by hand-delivery, or by placing a wn of same in the United States mail,

postage prepaid and properly addressed, shioghT aay of Fenubes,2019.

 

SS
woe Da ~SCHROETER

00693376-1 6
Case 2:18-cv-03317-ILRL-KWR Document 40 Filed 06/21/19 Page 7 of 7

AGREEMENT CONCERNING INFORMATION COVERED BY

CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

I have been designated by as a person who may have
access to Confidential Information as that term is defined in the Confidentiality Stipulation and
Protective Order (the “Order”) entered in the above-entitled case.

Having read the Order, I agree to comply fully with it and to be bound by its terms with
respect to all documents and information designated as “Confidential” under the Order. I further
agree not to copy any documents or information that have been designated as “Confidential” and
disclosed to me and not to disclose such documents or information to any person or entity not
authorized under the Order to view Confidential Information. I further agree to return all
Confidential Information to the originating party within thirty (30) days of the final termination of the
above-entitled case, or sooner if ordered by the Court.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed this day of , 2018.

 

Name

 

Address

 

Employer

 

Job Title

00693376-1 7
